Reasons for Allowance
Claims 1-3, 7-9, 23-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a fishing lure system comprising a beat with a pliable body and a pre-formed hole extending through the pliable body with a diameter that is expandable when a sleeve is inserted in or through the pre-formed hole, the sleeve comprising a main body having a diameter greater than the first diameter of the pre-formed hole and a hollow interior extending through the main body having a diameter that is expandable when a bead stop is inserted in or through the hollow interior, and the bead stop comprising a flared end, a post extending outward from the flared end and having a diameter greater than the unexpanded diameter of the hollow interior of the sleeve, and a stop hole extending through the post and flared end.  Hutson is considered the closest prior art, but although it discloses a bead body (body 12), a sleeve (bushing 20), and a bead stop (core member 50), the bead and the sleeve are not expandable and the arms of the core member 50 stop flex inwardly when inserted into the bushing 20 to engage the fishing line.  To make the body or bushing expandable would interfere with the inward flex of core member 50 and the ability of the system to grip the fishing line.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642